Citation Nr: 1501968	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  13-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1953 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued an assigned noncompensable rating for bilateral hearing loss.  The matter has since been transferred to the RO in Reno, Nevada.

The Veteran was scheduled for a Travel Board hearing in May 2014 but failed to appear.  He did not show good cause for his failure to appear and did not request an additional hearing.  Therefore, the Board proceeded to adjudicate his claim, and remanded it for further development in July 2014.

This appeal has been processed using the Veterans Benefits Management System (VBMS), with additional records contained in Virtual VA.


FINDING OF FACT

At worst, bilateral hearing loss was manifested by level I hearing in both the left and right ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an October 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file.  This includes records from the North Florida/South Georgia VA system noted in the Board's July 2014 remand.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral hearing loss.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in March 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
65
70
49
LEFT
15
40
60
65
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in both the left and right ears.

VA treatment records from April 2011 also noted speech recognition scores of 94 percent bilaterally.  Specific pure tone thresholds were not recorded.

An additional VA examination was conducted in August 2014.  Pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
70
65
53
LEFT
30
55
70
70
56

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this again corresponds to a hearing level of I in both the left and right ears.  As far as functional impact, the Veteran reported that he had to ask people what they said, i.e., repeat themselves.

In sum, during the appeal period, hearing acuity was, at worst, level I in the left ear and level I in the right ear.  A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.

In his August 2011 notice of disagreement, the Veteran argues that VA should have rated his hearing loss based only on pure tone thresholds, without including speech recognition scores.  The rating schedule does provide criteria for rating hearing loss based solely on pure tone thresholds.  However, these criteria are only applicable under the provisions of 38 C.F.R. § 4.86, which governs exceptional patterns of hearing impairment.  Exceptional patterns of hearing loss include pure tone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  As seen above, these exceptional hearing loss patterns have not been demonstrated, and therefore 38 C.F.R. § 4.86 is not applicable.

During his August 2014 VA examination, the Veteran reported that he had trouble understanding other people and asked them to repeat themselves.  In this circumstance there has to be comment on whether and to what extent his hearing loss affects his employment and social and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 (2013).  Here, though, the competent and credible evidence of record, including these lay statements, does not show that the legal criteria for a compensable rating have been met, for the reasons and bases already discussed.

In his September 2013 VA Form 9, the Veteran included a description of the noise exposure he experienced during service.  In subsequent written statements, he cited to Hensley v. Brown, 5 Vet. App. 155 (1993) as support for his claim.  Hensley held, in relevant part, that the provisions 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  The Board has considered the Veteran's statements and arguments.  However, they only help to establish whether current hearing loss is etiologically related to military service, which has already been established through the grant of service connection.  The issue on appeal is whether this hearing loss is severe enough at present to warrant a compensable evaluation under the rating schedule.  As discussed above, the Board finds that it does not. 

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  A mechanical application of the rating criteria resulted in the assigned noncompensable rating.  Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case.  The Veteran's reported symptoms, including communication difficulties, are inherently contemplated by the rating schedule.  There is no indication that his service-connected hearing loss results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


